          Case 7:18-cr-00666-KMK Document 55 Filed 04/29/21 Page 1 of 1
                                          U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York

MEMO ENDORSED                                              United States District Courthouse
                                                           300 Quarropas Street
                                                           White Plains, New York 10601


                                                              April 29, 2021

VIAECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:      United States v. Basir Rodwell, 18 Cr. 666 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter to request, with the defendant's consent,
that the Court adjourn the VOSR conference scheduled for May 11, 2021, at 11 a.m., until July
2021. The Probation Office has advised the Government that Mr. Rodwell has been in a
Residential Re-Entry Center (RRC) 90-day program since March 31, 2021 . In addition, the
Probation Office has advised that Mr. Rodwell's next state court appearance is scheduled for
June 29, 2021. Accordingly, the parties believe that an adjournment of the conference until July
2021 is appropriate.


                                                    Respectfully submitted,


                                                    AUDREY STRAUSS
                                                    United States Attorney


                                              by:     Isl Olga I. Zverovich
                                                    Olga I. Zverovich
                                                    Assistant United States Attorney
                                                    (212) 637-2514

CC: Michael Burke, Esq.

    p 1 J.,1oJ'rlf-..,?d - /:J}
                             /) L
                                    17- ·
                                    L.A.»JJ
                                            A/-     luJ / /      /2 lo/
                                                                   0           q
      I-__J; ~ ce.,                     &;),        M             Is                dI

         j/. 30 1111                                  sq9Ro~R

                                                                          . KARAS U.S.D.J.

                                                              "!/3v/JoJ/
